  Case 19-43756          Doc 67     Filed 12/26/19 Entered 12/26/19 10:57:47              Desc Main
                                      Document     Page 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MINNESOTA


 In re:                                                    Jointly Administered under
                                                           19-43756 (WJF)

 Granite City Food & Brewery Ltd.,                         19-43756
 Granite City Restaurant Operations, Inc.                  19-43757
 Granite City of Indiana, Inc.                             19-43758
 Granite City of Kansas, Ltd                               19-43759
 Granite City of Maryland, Inc.                            19-43760
                                  Debtors.                 Chapter 11 Cases

                   NOTICE OF APPEARANCE AND REQUEST FOR NOTICE


          PLEASE TAKE NOTICE that pursuant to 11 U.S.C. § 1109(b) and Rule 9010 of the

Federal Rules of Bankruptcy Procedure, Andrew R. Shedlock and Michael E. Brown with the firm

of Kutak Rock LLP, hereby enter their appearance in the above-captioned case on behalf of

Westrim Properties LLC.

          Pursuant to the Fed. R. Bankr. P. 2002(g), all notices and papers served or filed in this case,

including all pleadings, motions, applications, orders, financial and other documents which are

required or requested to be served upon Westrim Properties LLC, should be served on the

undersigned counsel.

          This request for notice is intended, without limitation, to constitute such request for service

as is required by Bankruptcy Rules 2002 and 3017, and a request for court-designated service as

set forth in Bankruptcy Rules 3019, 3020(b)(1), 4001(a), 6006(c), 9007, 9013and 9019 to receive

CM/ECF notification in the case.

          Neither this Notice of Appearance nor any subsequent appearance, pleading, claim, or suit

is intended to waive (i) any party’s right to have final orders in non-core matters entered only after




4827-7828-1135.1
  Case 19-43756       Doc 67      Filed 12/26/19 Entered 12/26/19 10:57:47             Desc Main
                                    Document     Page 2 of 3


de novo review by a district court judge; (ii) any party’s right to trial by jury in any proceeding

herein, or in any case, controversy or proceeding related hereto; (iii) any party’s right to have the

reference withdrawn by the District Court in any matter subject to mandatory or discretionary

withdrawal; or (iv) any other rights, claims, actions, defenses, setoffs, or recoupments to which

any party is or bay be entitled under agreements, in law or in equity, all of which rights, claims,

actions, defenses, setoffs, and recoupments are expressly reserved.

       The foregoing simply constitutes demand and request for notice and does not constitute

consent to the jurisdiction of the Bankruptcy Court or a waiver of the right to trial by jury.

       Dated this 26th day of December, 2019.

                                                      Respectfully submitted,
                                                      /s/ Andrew R. Shedlock
                                                      Andrew R. Shedlock MN #395655
                                                      KUTAK ROCK LLP
                                                      60 South Sixth Street, Suite 3400
                                                      Minneapolis, MN 55402
                                                      P: 612-334-5000; Fax: 612-334-5050
                                                      andrew.shedlock@kutakrock.com
                                                      and
                                                      Michael E. Brown     KS #20071
                                                      KUTAK ROCK LLP
                                                      2300 Main Street, Suite 800
                                                      Kansas City, MO 64108
                                                      P: 816-960-0090; Fax: 816-960-0041
                                                      michael.brown@kutakrock.com
                                                      COUNSEL FOR WESTRIM
                                                      PROPERTIES, LLC




                                                  2
  Case 19-43756       Doc 67     Filed 12/26/19 Entered 12/26/19 10:57:47           Desc Main
                                   Document     Page 3 of 3


                                CERTIFICATE OF SERVICE

        Pursuant to the Federal Rules of Bankruptcy Procedure I hereby certify that on this
December 26, 2019, a true and correct copy of the foregoing Notice of Appearance and Request
for Notice was filed with the Court using the CM/ECF System, which sent notification to all parties
of interest participating in the CM/ECF system.


                                             /s/ Andrew R. Shedlock
                                             Counsel for Westrim Properties, LLC




                                                3
